UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------x
JOHN MAPP,

                      Petitioner,
                                                          MEMORANDUM AND ORDER
       -against-                                          Case No. 1:95-cr-01162-FB

UNITED STATES OF AMERICA,

                       Respondent.
------------------------------------------------------x

Appearances:
For the Petitioner:                                   For the United States:
MIA EISNER-GRYNBERG                                   RICHARD P. DONOGHUE
Federal Defenders of New York                         United States Attorney
One Pierrepont Plaza, 16th Floor                      Eastern District of New York
Brooklyn, NY 11201                                    271 Cadman Plaza East
                                                      Brooklyn, New York 11201

                                                      By:    SAMUEL P. NITZE
                                                             Assistant U.S. Attorney

BLOCK, Senior District Judge:

       Pending before the Court is the government’s motion for reconsideration of the

Court’s August 3, 2018 order, Dkt. No. 150 (the “August 3 Order”), pursuant to Federal

Rule of Civil Procedure 60(b)(6) or, in the alternative, Local Rule 6.3 See Dkt. No.

152. The August 3 Order vacated defendant John Mapp’s sentence. The Court

grants the government’s motion and vacates the August 3 Order.

                             PROCEDURAL BACKGROUND

       By way of background and due to the complex procedural posture of this motion,

the Court supplies a timeline of key events.
                                                      1
    May 7, 1997: Mapp was sentenced under the Career Offender Guideline
     based on two prior New York convictions for second-degree robbery. See
     U.S.S.G. §§ 4B1.1, 4B1.2. The Career Guideline calculation was a range
     of 262 to 327 months, and the Court imposed an upward departure, fixing a
     final sentence of 450 months.
    2010 and 2015: The Supreme Court issued two decisions—coincidentally
     both named Johnson v. United States—which, inter alia, collectively had the
     effect of upending some prior career criminal sentences that had been based
     on predicate “crimes of violence.” 559 U.S. 133 (2010) (“Johnson I”); 135
     S. Ct. 2551 (2015) (“Johnson II”).1 As a result, a flood of habeas petitions
     were filed across the country. Mapp’s was one such petition.
    August 3, 2018: The Court granted Mapp’s petition, holding that his prior
     New York robberies were not crimes of violence after Johnson I and
     Johnson II, and that his status as a career offender was thus improper. The
     Court scheduled resentencing for October 3, 2018.
    September 7, 2018: The Second Circuit issued an opinion in United States
     v. Pereira-Gomez, 903 F.3d 155 (2d Cir. 2018), holding that New York
     robbery in any degree is as a “crime of violence” as defined in U.S.S.G.
     § 2L1.2. Although the applicable Guidelines provision for Mapp was
     § 4B1.2, and not § 2L1.2 as in Pereira-Gomez, the provisions use similar
     language and opinions interpreting one provision sometimes cite cases
     interpreting the other. See, e.g., United States v. Guerrero, 910 F.3d 72,
     76–77 (2d Cir. 2018).
    September 14, 2018: The government filed the pending motion for
     reconsideration of the August 3 Order in light of Pereira-Gomez. Mapp
     filed a response asking the Court to stay pending the issuing of the mandate
     in Pereira-Gomez and the disposition of a then-pending Supreme Court case
     called Stokeling v. United States, which concerned a similar issue regarding
     a Florida robbery statute. The Court issued a stay on October 3, 2018.
    October 23, 2018: The Second Circuit issued the mandate in Pereira-
     Gomez.
    January 15, 2019: The Supreme Court ruled on Stokeling v. United States,
     139 S. Ct. 544 (2019), holding that the Florida robbery statute was a crime
     of violence.
    February 25, 2019: The Second Circuit issued an opinion in United States

      1
        This change in the law was made retroactively applicable on collateral review
in Welch v. United States, 136 S. Ct. 1257 (2016).
                                              2
      v. Moore, 916 F.3d 231 (2d Cir. 2019), which, citing Stokeling and Pereira-
      Gomez, held that New York robbery in the third degree was as a “crime of
      violence” under § 4B1.2.
                                   DISCUSSION

      The parties agree that after Pereira-Gomez, Stokeling, and Moore, Mapp’s prior

New York second-degree robbery convictions qualify as “crimes of violence,” and that

the August 3 Order’s reasoning to the contrary is no longer good law. They disagree,

however, as to what that means for Mapp’s resentencing.

      Mapp argues that the August 3 Order should stand because neither Rule 60(b)(6)

nor Local Rule 6.3 provides a valid basis for reconsideration. The only thing that has

changed since August 3 is an intervening change in the law, which, absent

extraordinary circumstances, is not a basis for relief under Rule 60(b)(6). Agostini v.

Felton, 521 U.S. 203, 239 (1997); Travelers Indem. Co. v. Sarkisan, 794 F.2d 744, 757

(2d Cir. 1988). As for Local Rule 6.3, reconsideration is appropriate by its own terms

when the Court “overlooked” a case, which is not the case here. Accordingly, Mapp

argues, the resentencing should proceed, where a new sentence would be imposed

under current law, including not only the intervening decisions but also the current

version of the Sentencing Guidelines.2



      2
        Crucially, Mapp contends that under the current version of the Guidelines (as
opposed to the version that was in effect in 1997), the New York robberies would be
counted as one crime for sentencing purposes. Thus, although he would still have
committed a prior crime of violence, the number of crimes will have changed (from
two to one), rendering him no longer a career criminal for sentencing purposes. The
Court expresses no opinion on the merits of this argument.
                                              3
      The Court rejects Mapp’s argument. By its own terms, the August 3 Order was

incomplete. It concluded by saying that “[a]t the resentencing hearing, the Court will

vacate Mapp’s criminal judgment and, after hearing from the parties, resentence him.”

August 3 Order at 9 (emphasis added). Thus, as of this moment, Mapp’s original

judgment and sentence remain standing. The August 3 Order was not a “final” order

as that term is generally understood. Accord Catlin v. United States, 324 U.S. 229,

233 (1945) (“A ‘final decision’ generally is one which ends the litigation on the merits

and leaves nothing for the court to do but execute the judgment.”). Here, there was

something for the Court to do—resentence Mapp, which was the primary relief he was

seeking. Thus, because the order was not final, Rule 60(b)(6) is inapposite.

      In arguing that Rule 60(b)(6) is an inappropriate vehicle, Mapp suggests that the

government may proceed by appeal. See Dkt. 156 at 3 (“The Circuit squarely held

[in Travelers Indem. Co. v. Sarkisian, 794 F.2d 754 (2d Cir. 1986)] that recourse from

a change in decisional law is by appeal, not a Rule 60(b)(6) motion for

reconsideration.”). As “[i]t is well-established that a district court may not alter an

imposed sentence, except in narrow circumstances,” United States v. Kyles, 601 F.3d

78, 83 (2d Cir. 2010), the government would be able to appeal any new sentence the

Court would impose because it would be “imposed in violation of law.” See 18

U.S.C. § 3742(b)(1). Imposing a new sentence in the face of this new decisional

authority would be a waste of judicial resources.

      Finally, Mapp points out that the at the time of the August 3 Order, “various

                                              4
defendants had been released from prison or received sentence reductions on the basis

of district court holdings that New York robbery was not a crime of violence, absent

any then-contrary precedent.” Dkt. 156 at 3. He is not among them “only because

of ‘timing quirks.’” Id. (quoting United States v. Jones, 878 F.3d 10, 24 (2d Cir.

2017) (Calabresi and Hall, JJ., concurring)). However, the Court notes that at this

juncture, his primary argument for resentencing has nothing to do with the law that had

been available to him when the August 3 Order was issued but is unavailable now.

Rather, he is trying to bootstrap the fact that that argument was available then to now

make an entirely different argument—one that is itself based on a change in intervening

law (an amendment to the Sentencing Guidelines that is more favorable to him, see

supra note 2). Mapp is not entitled to ignore one change in decisional authority to

take advantage of another.

                                  CONCLUSION

      The government’s motion is granted and the August 3 Order is vacated.

SO ORDERED



                                             /S/ Frederic Block
                                             FREDERIC BLOCK
                                             Senior United States District Judge
Brooklyn, New York
April 9, 2019




                                              5
